Citation Nr: 0809747	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  03-32 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
right wrist injury.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a neck disorder 
(now claimed as chronic cervical spine strain).  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a severed facial 
nerve also claimed as dental problems and, if so, whether the 
reopened claim should be granted.  

4.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to April 
1976.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from May 2001 and January 2003 
rating decisions of the Manchester, New Hampshire, Department 
of Veterans Affairs (VA) Regional Office (RO).  In September 
2006, the Board denied the veteran's claims for service 
connection for a left wrist disorder and an increased rating 
for a low back disability and remanded his remaining four 
claims to the RO for further development.  

In July 2007, the Board remanded this case to the RO in order 
to schedule the veteran for a videoconference hearing before 
the Board.  This hearing was held in October 2007, before the 
undersigned, and a transcript of these proceedings has been 
associated with the veteran's claims file.   

Subsequent to the most recent supplemental statement of the 
case (SSOC) in February 2007, the veteran submitted 
additional evidence, accompanied by a waiver of initial RO 
consideration.  This evidence will be considered when 
reviewing the veteran's claims.

Finally, during his October 2007 hearing, the veteran said 
that his service-connected back disability had worsened.  If 
he wishes to raise claim for an increased rating for his 
service-connected low back strain, either he or his 
representative should contact the RO and file a specific 
claim for that benefit.

The issues of entitlement to service connection for a severed 
facial nerve, also claimed as dental problems, and a TDIU, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 1996 decision, the Board denied the 
veteran's claim of entitlement to service connection for a 
right wrist disorder on the basis that there was no evidence 
of a right wrist disorder in service or that a current right 
wrist disorder was due to service; the veteran was notified 
in writing of this decision and his appellate rights, did not 
appeal this determination, and the decision became final.

2.  New and material evidence regarding the veteran's claim 
for service connection for a right wrist disorder has not 
been added to the record since the final November 1996 Board 
decision; the evidence of record since that determination is 
cumulative and redundant and, does not, when considered with 
previous evidence of record, relate to an unestablished fact 
necessary to substantiate the veteran's claim, nor raise a 
reasonable possibility of substantiating the claim.

3.  In an October 1987 decision, the Board denied service 
connection for a neck disorder on the basis that a chronic 
neck or cervical spine disorder was not shown in service or 
subsequent to service; the veteran was notified of this 
decision and the decision was final.

4.  No evidence has been added to the record since the 
October 1987 Board decision that is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for a cervical spine 
disorder.

5.  In a May 2001 rating decision, the RO denied service 
connection for a severed facial nerve, claimed as secondary 
to in-service dental treatment, on the basis that there was 
no medical evidence of a current severed facial nerve 
disorder due to treatment in service; the same month RO 
notified the veteran in writing of its decision and of his 
appellate rights; the veteran did not appeal the decision and 
the decision became final.

6.  Evidence added to the record since the May 2001 rating 
decision is not cumulative or redundant, and, when considered 
with previous evidence of record, relates to an unestablished 
fact and raises a reasonable possibility of substantiating 
the claims for service connection.


CONCLUSIONS OF LAW

1.  The November 1996 Board decision that denied service 
connection for a right wrist disorder is final, and new and 
material evidence has not been submitted to reopen the claim 
of entitlement to service connection for a right wrist 
disorder.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104, 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.156 
(2007).

2.  The October 1987 Board decision that denied service 
connection for a neck disorder is final, and new and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for a neck disorder (now 
claimed as chronic cervical spine strain).  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5108, 7104, 7105 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.156 (2001, 2007).

3.  Evidence received since the May 2001 RO decision that 
denied entitlement to service connection for a severed facial 
nerve, claimed as secondary to in-service dental treatment, 
is new and material, and the claim of entitlement to service 
connection for a several facial nerve, claimed as secondary 
to in-service dental treatment, is reopened.  38 U.S.C.A. §§ 
5103-5103A, 5107, 5108, 7104, 7105 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.156(a)(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, the information and evidence VA will 
seek to provide, and the information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Specific to requests to reopen a previously denied claim, the 
veteran must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The VCAA states that 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  VA 
has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a finally decided claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The rule is 
effective November 9, 2000, with exceptions, to include the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  66 Fed. Reg. 45,620, 45,629.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), the 
provisions of the rule merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA.  

Here, the RO, in letters dated in April 2002, March 2005, and 
September 2006, provided the veteran with the notice required 
under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), including 
new and material evidence required to reopen previously 
denied claims, and notice that a disability rating and 
effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom Hartman v. Nicholson, 483 F.3d 1311 
(Fed Cir. 2007).  The veteran was also generally notified of 
the types of evidence VA would assist him in obtaining and 
informed him that he should send information or evidence 
relevant to the claims to VA.  In addition, the RO provided 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding the claims, and 
also informed the veteran of the cumulative evidence 
previously provided to VA, or obtained by VA on his behalf.  

In the present case, the Board notes that VA provided 
adequate VCAA notice with respect to the veteran's claims 
after the initial decisions in this case.  While the notice 
provided was not given prior to the first RO adjudication of 
the claims, the notice was provided by the RO before February 
2007 supplemental statement of the case and before the 
transfer and certification of the veteran's case to the 
Board.  The Board also finds that the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and observes that the veteran and 
his representative have had time to consider the content of 
the notice and respond with any additional evidence or 
information relevant to the claims.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A.  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, post-service medical records, VA examination 
reports, records from the Social Security Administration, the 
veteran's testimony before the Board, and written statements 
submitted by the veteran and his representative in support of 
the claims.  The Board also notes that this case has been 
remanded to the RO for further development and adjudication.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.

II.  New and Material Evidence.

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 
7105(c) (West 2002); 38 C.F.R. §§ 20.1100 (2007); see also 
Hayslip v. Principi, 364 F.3d 1321 (Fed. Cir. 2004).  An 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a), effective on and after August 29, 2001.  
In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed, unless the evidence is 
inherently incredible or consists of statements which are 
beyond the competence of the person making them.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

A.	Right Wrist Disorder

After reviewing the record, and for reasons expressed below, 
the Board is of the opinion that new and material evidence 
sufficient to reopen the veteran's right wrist claim has not 
been received.

In this case, evidence submitted after the November 1996 
Board decision consists of medical treatment records, as well 
as the veteran's own contentions.  The Board also notes that, 
while the veteran's claims files contain numerous treatment 
records, the medical records related to the right wrist are 
very few.  Specifically, the veteran was seen in the VA 
outpatient clinic in November 1998 with complaints of right 
wrist pain.  The treating physician indicated that the 
veteran had not been seen for several years but was well-
known to the department with evaluations and treatments 
dating back to 1992.  The physician indicated that the right 
wrist pain had not significantly changed over time and that 
the veteran had a splint he wore at home.  The veteran was 
not diagnosed with any right wrist disability and he failed 
to report for a scheduled x-ray.  In addition, a December 
1999 x-ray noted normal right hand except for very small 
pieces of heterotopic bone at the base of the radical 
styloid.  A July 2003 x-ray indicated significant 
osteoarthritic degenerative changes involving the radiocarpal 
joint bilaterally as well as the distal DRUJ on the left.  
There were no erosions suggestive of inflammatory arthritis.  

Based on the foregoing, the evidence in the record is 
insufficient to reopen the veteran's claim.  The records 
associated with the veteran's claims file since November 1996 
demonstrate ongoing complaints and diagnoses related to his 
right wrist.  Records related to continued treatment, 
however, are generally insufficient to reopen a claim for 
service connection.  38 C.F.R. § 3.156.  See also Cornele v. 
Brown, 6 Vet. App. 59, 62 (1993) (medical evidence which 
merely documents continued diagnosis and treatment of 
disease, without addressing other crucial matters, such as 
medical nexus, does not constitute new and material 
evidence).  

Additionally, none of the evidence submitted since the 
November 1996 Board decision addresses the bases of the 
original denial: the absence of evidence of a right wrist 
disorder in service, and the lack of evidence connecting a 
wrist disability with the veteran's active service.  The 
evidence added to the record does not relate to an 
unestablished fact necessary to substantiate the claim and, 
therefore, does not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2007).  

Finally, the Board notes that the veteran has submitted 
written statements and testified before the Board in 
connection with the claim, including contentions that his 
right wrist condition is related to service.  However, the 
veteran does not meet the burden of presenting evidence as to 
medical cause and effect, or a diagnosis, merely by 
presenting his own statements, because as a layperson he is 
not competent to offer medical opinions.  The veteran can 
attest to factual matters of which he had first-hand 
knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
thus his statements regarding causation are not competent.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998).  There is no evidence showing, and the veteran does 
not assert, that he has had sufficient medical training to 
provide competent medical evidence as to the etiology of his 
claimed right wrist disorder.

Consequently, the Board finds that the evidence received 
since the November 1996 Board decision that denied service 
connection for a right wrist disorder is cumulative of the 
evidence previously considered by the Board and does not 
raise a reasonable possibility of substantiating the claim to 
warrant reconsideration of the merits of the claim on appeal.  
As the evidence received since the November 1996 Board 
decision that denied entitlement to service connection for a 
right wrist disorder is not new and material, it follows that 
the claim for service connection for a right wrist disorder 
may not be reopened.

B.  Neck Disorder (Now Claimed As Chronic Cervical Spine 
Strain).

Here, the Board notes that the VCAA was effective November 9, 
2000, with the exception of the amendment to 
38 C.F.R. § 3.156(a), that was effective August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,629 (now codified at 
38 C.F.R. § 3.156(a)).  The new regulation is not 
liberalizing and applies only to claims to reopen a finally 
decided claim received on or after August 29, 2001.  Id.; see 
also Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003).  It does not 
apply to the veteran's claim to reopen his cervical spine 
claim because he filed it at the RO prior to August 2001.  

In this regard, the Board notes that the veteran's cervical 
spine claim was adjudicated by the RO in May 2001 as well as 
in January 2003.  However, because, the veteran's December 
2001 filing could be construed as a notice of disagreement 
with the May 2001 rating decision, as well as a new claim, 
the Board finds that the May 2001 decision is the originating 
decision with respect to the cervical spine claim on appeal.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  As defined by the regulation in effect when the 
veteran filed his application to reopen the claim, new and 
material evidence meant evidence not previously submitted to 
agency decision makers, which bore directly and substantially 
upon the specific matter under consideration, which was 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. at 513.  There was no requirement, however, that in 
order to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, created a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

In October 1987, the Board denied the veteran's claim for 
service connection for a neck disorder on the basis that a 
chronic neck or cervical spine disorder was not shown in 
service or subsequent to service.  The evidence submitted 
after the October 1987 Board decision denying the veteran's 
neck disorder claim consists of medical records, the 
veteran's testimony before the Board, and written statements 
submitted by the veteran in connection with his claim

The medical records, dated since October 1987, consist 
primarily of treatment records and x-ray reports.  For 
example, a November 1998 VA treatment note indicates no 
abnormal upper spine and, a December 1998 x-ray revealed 
normal cervical spine.  In addition, while the veteran had 
complaints of pain in June 1999, films taken at the time 
revealed no bony abnormalities.  The veteran was indicated to 
have myofacial discomfort, but no cervical spine disability 
was indicated.  A March 2003 x-ray was also indicated to be 
without pathology.  The only diagnostic test that indicated 
any pathology at all was a June 2003 magnetic resonance image 
(MRI) that indicated shallow right paracentral disc 
protrusion C5-6, but no abnormal signal of the cervical cord, 
and no stenosis.  None of the medical records offered a 
specific diagnosis of a cervical disability, and there was no 
opinion offered regarding nexus to service.  

Here, the Board finds that the evidence added to the record 
after the October 1987 Board decision with respect to the 
veteran's cervical spine claim is insufficient to reopen the 
claim.  As noted above, ongoing treatment records are 
generally insufficient to reopen a claim.  See Cornele v. 
Brown, 6 Vet. App. 59, 62 (1993) (medical evidence which 
merely documents continued diagnosis and treatment of 
disease, without addressing other crucial matters, such as 
medical nexus, does not constitute new and material 
evidence).  In this case, the medical evidence does not 
support the veteran's contention that he has a cervical spine 
disability or one that is related to his service.

In addition, the Board notes that the veteran's contentions, 
including in his treatment notes, as well as his testimony 
before the Board, are also insufficient to reopen the claim.  
As a layperson, the veteran's assertions of medical causation 
are insufficient to reopen his claim.  See Washington v. 
Nicholson, supra; see also Moray v. Brown, 5 Vet. App. 211, 
214 (1993).  The veteran can report his observations, but 
statements as to cause, onset or claimed aggravation must be 
supported by competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In view of the foregoing, the Board finds that the evidence 
received subsequent to the Board's October 1987 decision that 
denied the veteran's claim for service connection for a neck 
disorder is not new and material for the purpose of reopening 
the veteran's claim.  38 U.S.C.A. §§ 5108, 7105.  There has 
been no additional evidence added to the record that bears on 
the question of service connection for a cervical spine 
disorder that can be said to bear directly and substantially 
upon the specific matter under consideration, e.g., the 
veteran's specific case, be considered to be neither 
cumulative nor redundant, or by itself or in connection with 
the evidence previously assembled be considered so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  

Because the veteran has not fulfilled the threshold burden of 
submitting new and material evidence to reopen this finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  

C.  Severed Facial Nerve, Claimed as Secondary to In-
Service Dental Treatment.

Finally, the veteran seeks to reopen a claim for service 
connection for a severed facial nerve, claimed as secondary 
to in-service dental treatment. 

As noted above, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a), effective August 29, 2001.  In 
addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. at 513.  

Evidence associated with the claims folders since the May 
2001 RO decision denying the veteran's claim on the basis 
that there was no objective evidence that he suffered a 
severed facial nerve due to treatment in service, includes a 
private dental treatment note dated in December 2006.  This 
note indicates that root tips remain from the extraction of 
tooth #30.  The note reflects that this was "traumatic in 
military" and indicates that the veteran had permanent 
parathesia left side to midline as a result.  

The Board finds that this new medical evidence, when 
considered by itself or in conjunction with the evidence 
previously of record, relates to unestablished facts 
necessary to substantiate the veteran's claim.  The Board 
also finds that this evidence is neither cumulative nor 
redundant of the evidence of record at the time of the May 
2001 RO decision denying service connection for the veteran's 
condition and, when considered with previous evidence of 
record, relates to unestablished facts necessary to 
substantiate the veteran's claim and raises a reasonable 
possibility of substantiating the claim.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the claimant' 
s claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A.  Here, as noted below in the Remand, 
the Board is requesting additional development with respect 
to the underlying claim of service connection for a severed 
facial nerve, claimed as secondary to in-service dental 
treatment, and will issue a final decision once that 
development is complete, if the case is ultimately returned 
to the Board.  The credibility of the evidence is presumed 
for the purposes of reopening the claim.


ORDER

New and material evidence having not been received, the 
veteran's application to reopen the previously denied claim 
for service connection for right wrist disability is denied.

New and material evidence having not been received, the 
veteran's application to reopen the previously denied claim 
for service connection for a neck disorder (now claimed as 
cervical spine strain) is denied.

New and material evidence having been received, the veteran's 
application to reopen his claim for service connection for a 
severed facial nerve, claimed as secondary to in-service 
dental treatment, is reopened and the appeal is granted to 
this limited extent.


REMAND

After a careful review of the claims folders, the Board finds 
that the veteran's claim of entitlement to service connection 
for a severed facial nerve, claimed as secondary to in-
service dental treatment, must be remanded to the RO for 
further action.

In this case, the record contains a private dental treatment 
note dated in December 2006.  This note indicates that root 
tips remain from the extraction of tooth #30.  The note 
reflects that this was "traumatic in military" and 
indicates that the veteran had permanent parathesia left side 
to midline as a result.  The veteran, however, has not been 
afforded a VA dental examination in connection with his 
claim.

Based on the foregoing, the Board concludes that this matter 
should be remanded and the veteran should be afforded a VA 
examination in order to determine whether the veteran suffers 
from residuals of an in-service dental extraction, to include 
permanent parathesia.  See 38 U.S.C.A § 5103A; 38 C.F.R. 
§ 3.159(c)(4).

Prior to affording the veteran a pertinent VA examination, 
the RO should give the veteran an opportunity to submit all 
the relevant records he has that have not yet been associated 
with the veteran's claims file.  In this regard, the Board 
notes that the veteran is seen on a regular basis at the 
White River Junction VA Medical Center.  Upon remand, 
therefore, the RO should update the file with treatment 
records from this facility dated since June 2004.  Here, the 
Board notes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The Board notes that, pursuant to the VCAA, VA 
must obtain any outstanding VA and private medical records.  
See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

Finally, with respect to the veteran's TDIU claim, the Board 
finds that the resolution of the veteran's outstanding 
service connection facial nerve claim may impact his TDIU 
claim.  Under these circumstances, a decision by the Board on 
the veteran's TDIU claim would be premature.  See e.g., 
Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).

In view of the above, this matter is REMANDED to the RO/AMC 
for the following actions:

1.  The RO/AMC should contact the veteran 
and request that he identify all VA and 
non-VA health care providers, not already 
identified, that treated him since 
service for any facial nerve or dental 
condition.  Then, the RO/AMC should 
obtain all medical records regarding the 
veteran's treatment at the White River 
Junction VA Medical Center, for the 
period from June 2004 to the present, and 
any additional VA or non-VA medical 
records identified by him.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran and his 
representative so advised in writing. 

2.  Then, the RO/AMC should arrange for 
the veteran to undergo appropriate VA 
examination(s), e.g., dental, 
neurological, to determine the etiology 
of any residuals of an in-service tooth 
extraction, to include permanent 
parathesia, found to be present.  All 
indicated tests or studies should be 
performed and all clinical findings 
reported in detail.  It is imperative 
that the examiner(s) designated to 
examine the veteran review the evidence 
in the claims folder, including a 
complete copy of this REMAND, and 
acknowledge such review in the 
examination report(s).  Then, the 
examiner(s) should respond to the 
following:  
        
a) does the veteran have any 
residuals of an in-service tooth 
extraction, including permanent 
parathesia?
        
b) If so, the examiner(s) is(are) 
requested to render an opinion as to 
whether it is at least as likely as 
not (i.e., to at least a 50-50 
degree of probability) that such 
residual condition is related to the 
veteran's active service, including 
any in-service tooth extraction, or 
whether such a relationship is 
unlikely (i.e., less than a 50-50 
probability).  

c) The examiner(s) is(are) 
particularly asked to comment on the 
veteran's service and post-service 
records, to include the December 
2006 private dental treatment note 
(to the effect that root tips remain 
from the extraction of tooth #30 
that was "traumatic in military" 
and that the veteran had permanent 
parathesia left side to midline as a 
result).  A complete rationale 
should be provided for all opinions 
rendered.  If the examiner(s) 
is(are) unable to provide the 
requested information with any 
degree of medical certainty, the 
examiner(s) should clearly indicate 
that.  
		
NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound 
to find in favor of causation 
as it is to find against it

3.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO/AMC should review 
the veteran's claims for service 
connection for a severed facial nerve and 
a TDIU, in light of all relevant evidence 
and governing legal authority and 
precedent.  In the event the decision 
remains adverse to him, the veteran and 
his representative must be furnished with 
a supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


